Citation Nr: 1701541	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  16-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss (to include eardrum holes).


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the May 2012 rating decision, the RO found that the June 2011 rating decision was final, and characterized the issue as a claim to reopen the previously denied claim of service connection for bilateral hearing loss.  However, the Board views the September 2011 supplemental claim as a notice of disagreement, and therefore, the Board finds that the issue on appeal is more appropriately characterized as a service connection claim from the June 2011 rating decision.

The appellant in this case is the Veteran's surviving spouse, who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A that allows substitution following the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010 (2016).  Under this statute, an eligible person may substitute for the veteran in a claim pending before the Agency of Original Jurisdiction (AOJ) or the Board of Veterans' Appeals when the claimant died. 38 U.S.C.A. § 5121A (West 2014); 38 CFR § 3.1010.  A person eligible for this substitution will include" a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title," the veteran's spouse is one such person.  Id.; 38 U.S.C.A. § 5121 (a).


FINDING OF FACT

A preponderance of the evidence is against a finding that bilateral hearing loss is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is adjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, VCAA notice letters were sent to the Veteran in June 2010 and October 2011.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence. Thereafter, the case was adjudicated in June 2011 and May 2012, and then adjudicated by way of a Statement of the Case in February 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains service treatment records (STRs), VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, or for which reasonable efforts were not made to obtain.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in February 2016.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal. See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. Thus, the duties to notify and assist have been met.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.385 (2016), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016), to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).

III. Analysis

The Veteran contends that service connection is warranted for his bilateral hearing loss incurred due to acoustic trauma during active duty service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and service connection is not warranted.

The Veteran's STRs include his May 1956 enlistment examination, which shows whisper test scores of 15/15 in the right and left ear, but does not contain pure tone threshold results.  In the self-reported medical history section of the enlistment examination, the Veteran denied ear trouble and hearing loss. 

The Veteran's 1957 discharge examination reflects clinically normal examination of the ears and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
5
LEFT
15
15
10
10
5

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz.  The chart above has been converted to ISO-ANSI standards.

On separation, the Veteran denied all history of illness or injury, as noted in the discharge examination.  The examination reported the ears and ear drums as normal with no perforation.  Additionally, there are no complaints of, or treatment for, bilateral hearing loss or perforated ear drums in the Veteran's STRs.  The Veteran was not diagnosed with hearing loss while in service or on separation from service.

The Veteran in his lay statements contends that the bilateral hearing loss began while in service.  The Veteran submitted a letter from his wife in support of this contention.  In the letter, his wife contends the Veteran's hearing had gotten worse daily since 1976; that the Veteran's ear would bleed each time he flew from base to base; and the Veteran went to cooking school because his busted ear drums kept him from being a plane radar/radio technician.  The Veteran's wife also contends he went to Hialeah and Jackson Memorial hospitals for treatment on his ears in 1958 at the age of 20, one year after separation; however, any such records have been determined to be unavailable.  In a January 1973 letter from a private physician, the physician made no mention of the Veteran's hearing loss or ear drums in the paragraph entitled "Head, Eyes, Ears, Nose & Throat."  The paragraph entitled "Past Medical History" did not mention any hearing disability and stated the Veteran was not seen by a physician until the age of 26

The first indication of hearing loss in the post-service records was in June 2010.  VA records dated since 2000 are negative for complaints or treatment for hearing loss.  A 2008 private treatment record reflects that the Veteran denied a history of hearing loss or ear problems.

The Veteran was afforded a VA audiological examination in December 2010.  He reported a history of military noise exposure to aircraft engines and weapons firing while serving as a marksman without wearing hearing protection.  The Veteran reported civilian noise exposure of air conditioning and refrigeration motors without wearing hearing protection.  The Veteran also reported a history of perforated eardrums during military service after flying, and having ear surgery in the right ear to repair his tympanic membrane approximately 10-20 years ago.  On the authorized audiological evaluation in December 2010, the Veteran met the VA criteria for hearing loss.  The examiner found the Veteran to have bilateral sensorineural hearing loss with moderate conductive hearing loss at 2K Hz in the right ear.  The examiner did not provide a medical opinion.

On VA audiological evaluation in February 2016, the Veteran continued to meet the VA criteria for hearing loss.  The examiner found the Veteran to have bilateral sensorineural hearing loss.  The examiner noted reviewing the Veteran's STRs and that he had normal hearing bilaterally upon enlistment and upon separation by VA standards.  The examiner noted that the STRs were silent for hearing loss complaints.  The examiner quoted a study by The Institute of Medicine Study (2005) to show the unlikelihood that noise induced hearing loss could develop long after the noise exposure; and determined that based on the Veteran's record, the Veteran's bilateral hearing loss was less likely as not cause by or a result of an even in military service.

The Veteran has provided credible testimony that he was exposed to acoustic trauma in service by way of exposure to aircraft engines and weapons firing.  In that regard, in-service noise exposure is likely to have incurred.  However, the competent and probative evidence of record is against the Veteran's claim that his hearing loss was caused or aggravated by his service.

The Board assigns the most probative weight to the 2016 VA examiner's opinion.  The examiner's opinion shows that the Veteran's current bilateral hearing loss is not related to his military service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, and is collectively supported by thorough rationale, the Board accords it great probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).

The Board acknowledges that the record does contain evidence supporting the Veteran's claim.  The positive nexus opinion the Veteran received from his private doctor in February 2013, however, does not provide any rationale for the included opinion that the Veteran's current bilateral hearing loss is as likely as not a result of exposure to a high noise environment while on active duty.  The physician did not address the lack of hearing loss as noted in the STRs or the lack of continuity of symptoms as shown in the available post-service treatment records.  There is no indication that the STRs or any representative documentation from that period were reviewed by the doctor.  Without an adequate rationale, the Board assigns this opinion lower probative weight than the 2016 VA opinion finding against the Veteran's claim. 

In this case, the first evidence of any bilateral hearing loss disability as defined by VA is not until 2010.  Although the Veteran reported in his claim that the onset was during service, there is no evidence showing bilateral hearing loss as defined by VA until the 2010 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.

The Board has not overlooked the Veteran's statements with regard to his bilateral hearing loss.  He is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran are competent of discerning the etiology of his bilateral hearing loss or perforated eardrums, in the absence of specialized medical training, which in this case he has not established. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  While the Veteran is competent to report symptoms and onset of hearing loss, his credibility as to those statements has been called into question when taking into consideration the lack of reported hearing loss or treatment for such in the post-service treatment records for many decades following service separation.  As such, the objective medical findings and opinions provided by the February 2016 VA examiner have been accorded greater probative weight in determining the etiology of the Veteran's bilateral hearing loss.

Furthermore, as the evidence does not show that the Veteran had bilateral hearing loss, let alone manifest to a degree of 10 percent or more, within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309. 

The overall evidence of record as discussed above weighs against a finding of bilateral hearing loss being associated with the Veteran's active duty.  Without at least equipoise in the evidence showing an association between bilateral hearing loss, service connection for bilateral hearing loss is not warranted.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied. See 38 U.S.C.A § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


